Citation Nr: 0100440	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-15 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
vascular headaches, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a compensable evaluation for bilateral 
inguinal hernia repairs.

4.  Entitlement to a compensable evaluation for bursitis of 
the left hip.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran had verified active service from March 1968 to 
January 1971 and from March 1972 to December 1973.  The 
record indicates additional unverified service until August 
1985.

This appeal arose from a June 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased the evaluation assigned 
to the service-connected headaches to 50 percent and 
increased the evaluation assigned to the low back strain to 
20 percent.  This decision continued to deny compensable 
evaluations to the service-connected bilateral inguinal 
repair residuals and the bursitis of the left hip; 
entitlement to a total disability evaluation based on 
individual unemployability was also denied.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, a review of the November 1998 VA 
examination report found indications that the veteran was 
still receiving treatment for his disabilities in October and 
November 1998.  However, the last treatment records in the 
claims file date from May 1998.  Clearly, there appear to be 
additional records available that should have been obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which states 
that documents proffered by the appellant which are in the 
control of the Secretary (e.g. documents generated by VA) and 
could reasonably be expected to part of the record before the 
Secretary and the Board should actually be part of the 
record).  Moreover, the examination that was conducted in 
November 1998 may not have been a fully informed review since 
the examiners might not have had access to all pertinent 
records at the time of the examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (which required that the 
records of prior treatment be taken into account at the time 
of an evaluation).

In addition, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter "the Court"), held that 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  A review of the VA 
examination performed in November 1998 did not address these 
criteria in relation to the left hip and low back 
disabilities.

The veteran has also contended that he was fired from his job 
as a repairman for a duplication company because of his 
headaches.  The RO should contact the veteran and request 
that he obtain documentation from his former employer as to 
the reason for his dismissal.

It is noted that the veteran was awarded a 50 percent 
disability evaluation for the service-connected post 
traumatic vascular headaches by the June 1999 rating action.  
This is the maximum amount of benefits under 38 C.F.R. Part 
4, Code 8100 (2000), under which this condition is rated.  
However, there is no indication that the RO considered 
submitting this case to the Undersecretary for Benefits or to 
the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000), nor does the 
July 1999 statement of the case refer to consideration of 
this regulation.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the Louisville, 
Kentucky, VA Medical Center's Primary 
Care, Neurologic and Pain Clinics and 
request that they provide copies of 
treatment records pertaining to the 
veteran developed between May 1998 and 
the present.

2.  The RO should contact the veteran and 
request that he obtain a statement from 
his former employer which indicates the 
reason for his August 1998 dismissal.

3.  Once the above-requested development 
has been completed and all records 
obtained have been associated with the 
claims folder, the RO should afford the 
veteran a complete VA orthopedic 
examination by a qualified physician in 
order to fully assess the current nature 
and degree of severity of the service-
connected low back and left hip 
disorders.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the low back and 
the left hip.  The examiner must obtain 
active and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back and hip joint are used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

4.  The RO should afford the veteran a 
complete VA neurological evaluation by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the service-connected post 
traumatic vascular headaches.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that the entire claims file has 
been reviewed.

5.  The orthopedic and neurologic 
examiners must render a joint opinion as 
to the affect that the veteran's service-
connected post traumatic vascular 
headaches, left hip bursitis and 
lumbosacral strain have upon his ability 
to obtain and maintain gainful 
employment.

If deemed necessary to render this 
opinion, the RO should conduct a social 
and industrial survey to clarify the 
veteran's occupational history and to 
determine the degree of work impairment 
due to this service-connected 
disabilities.

6.  The RO should rule on whether or not 
submission of the veteran's claims file 
should be referred to the appropriate 
authority for consideration of whether an 
extraschedular evaluation for the 
service-connected post traumatic vascular 
headaches pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000) is appropriate.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



